 


109 HR 2756 IH: To amend the Internal Revenue Code of 1986 to require the Secretary of the Treasury and the Commissioner of Social Security to disclose certain taxpayer returns and return information upon written request by an order from a State or local court in a family law proceeding.
U.S. House of Representatives
2005-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2756 
IN THE HOUSE OF REPRESENTATIVES 
 
June 7, 2005 
Mr. Andrews introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to require the Secretary of the Treasury and the Commissioner of Social Security to disclose certain taxpayer returns and return information upon written request by an order from a State or local court in a family law proceeding. 
 
 
1.Disclosure of returns and return information to the court in family law proceedings 
(a)Disclosure from Internal Revenue Service and Social Security AdministrationSubsection (l) of section 6103 of the Internal Revenue Code of 1986 (relating to disclosure of returns and return information for purposes other than tax administration) is amended by adding at the end the following new paragraph: 
 
(21)Disclosure of returns and return information to the court in family law proceedings 
(A)Returns and return information from internal revenue serviceThe Secretary shall, upon written request by an order from a State or local court, disclose returns and return information to such court for purposes of, and only to the extent necessary in, family law proceedings in such court. 
(B)Returns and return information from social security administrationThe Commissioner of Social Security shall, upon written request by an order from a State or local court, disclose returns and return information which have been disclosed to the Social Security Administration as provided by paragraph (1) or (5) of this subsection to such court for purposes of, and only to the extent necessary in, family law proceedings in such court.. 
(b)SafeguardsParagraph (4) of section 6103(p) of such Code (relating to safeguards) is amended— 
(1)by striking or (16) the first place it appears and inserting (16), or (21), 
(2)in clause (i) of subparagraph (F) by striking or (16) and inserting (16), or (21), and 
(3)in the flush language following subparagraph (F) by striking or (20) each place it appears and inserting (20), or (21). 
(c)Effective dateThe amendments made by this section shall apply to court orders entered after the date of the enactment of this Act. 
 
